Exhibit 10.1

EIGHTH LOAN MODIFICATION AGREEMENT

This Eighth Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into and effective as of March 31, 2015 (the “Eighth Loan Modification
Effective Date”), by and between (i) SILICON VALLEY BANK, a California
corporation, with its principal place of business at 3003 Tasman Drive, Santa
Clara, California 95054 and with a loan production office located at 380
Interlocken Crescent, Suite 600, Broomfield, Colorado 80021 (“Bank”),
(ii) ATRICURE, INC., a Delaware corporation with its chief executive office
located at 6217 Centre Park Drive, West Chester, Ohio 45069 (“Atricure”),
(iii) ATRICURE, LLC, a Delaware limited liability company (“Atricure LLC”) and
(iv) ENDOSCOPIC TECHNOLOGIES, LLC, a Delaware limited liability company
(“Endoscopic”, and together with Atricure and Atricure LLC, individually and
collectively, jointly and severally, the “Borrower”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of September 13, 2010,
evidenced by, among other documents, a certain Amended and Restated Loan and
Security Agreement dated as of September 13, 2010, between Borrower and Bank, as
further amended by a certain First Loan Modification Agreement entered into and
effective as of March 15, 2011, as further amended by a certain Second Loan
Modification Agreement, entered into and effective as of February 2, 2012, as
further amended by a certain Third Loan Modification Agreement, dated as of
May 31, 2012, as further amended by a certain Fourth Loan Modification
Agreement, dated as of September 26, 2012, as further amended by a certain
Joinder and Fifth Loan Modification Agreement, dated as of January 30, 2013, as
further amended by a certain Sixth Loan Modification Agreement, dated as of
March 29, 2013 and as further amended by a certain Joinder and Seventh Loan
Modification Agreement, dated as of April 30, 2014 (as amended, the “Loan
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the same meaning as in the Loan Agreement.

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described (i) in the Loan Agreement; (ii) in a certain Amended and
Restated Joint Intellectual Property Security Agreement dated as of April 30,
2014 (the “IP Agreement”); and (iii) in a certain Unconditional Guaranty dated
as of September 26, 2012, a certain Guarantor Security Agreement, dated as of
September 26, 2012 and the Dutch Security Documents, in each case executed by
Atricure Europe, B.V., a company organized under the laws of The Netherlands and
a wholly owned Subsidiary of Borrower (the documents described in the foregoing
clauses (i) through (iii), together with any other collateral security granted
to Bank, are collectively referred to as the “Security Documents”).

Hereinafter, the Security Documents, together all other documents evidencing or
securing the Obligations shall be referred to as the “Existing Loan Documents”.

3. DESCRIPTION OF CHANGE IN TERMS.

 

  A. Modifications to Loan Agreement.

 

  1 The Loan Agreement shall be amended by inserting the following text at the
end of Section 1 thereof: “In the event of any change after the date hereof in
GAAP, and if such change would affect the computation of any covenants included
in this Agreement, then the Borrower and the Lender agree to endeavor, in good
faith, to agree upon an amendment to this Agreement that would adjust such
covenants in a manner that would preserve the original intent of the Agreement.
Until the Borrower and the Lender agree to such amendment, compliance with such
covenant shall be determined on the basis of GAAP in effect immediately prior to
such change.”

 

1



--------------------------------------------------------------------------------

  2 The Loan Agreement shall be amended by deleting the following text appearing
as Section 2.1.2(a) thereof:

“(a) The Bank shall issue or have issued Letters of Credit denominated in
Dollars or a Foreign Currency for Borrower’s account. The aggregate Dollar
Equivalent of the face amount of outstanding Letters of Credit (including drawn
but unreimbursed Letters of Credit) may not exceed One Million Dollars
($1,000,000).”

and inserting in lieu thereof the following:

“(a) The Bank shall issue or have issued Letters of Credit denominated in
Dollars or a Foreign Currency for Borrower’s account. The aggregate Dollar
Equivalent of the face amount of outstanding Letters of Credit (including drawn
but unreimbursed Letters of Credit) may not exceed Two Million Dollars
($2,000,000).”

 

  3 The Loan Agreement shall be amended by deleting the following text appearing
as Section 5.9(b) thereof:

“(b) Except as otherwise described on Schedule 5.9, Borrower has paid all
amounts necessary to fund all present pension, profit sharing and deferred
compensation plans in accordance with their terms, and Borrower has not
withdrawn from participation in, and has not permitted partial or complete
termination of, or permitted the occurrence of any other event with respect to,
any such plan which resulted or could reasonably be expected to result in any
liability of Borrower which, when aggregated with all such actual and expected
liabilities (including without duplication any liabilities described in
Section 6.5(b) or 7.10(c)) other than the liability described on Schedule 5.9,
exceeds Fifty Thousand Dollars ($50,000) (including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental
agency).”

and inserting in lieu thereof the following:

“(b) Borrower has paid all amounts currently due and payable to fund all present
pension, profit sharing and deferred compensation plans in accordance with their
terms, and Borrower has not withdrawn from participation in, and has not
permitted partial or complete termination of, or permitted the occurrence of any
other event with respect to, any such plan which could reasonably be expected to
result in any liability (excluding pension, profit sharing and deferred
compensation plan obligations recorded in accordance with GAAP) of Borrower in
excess of Fifty Thousand Dollars ($50,000), including any liability to the
Pension Benefit Guaranty Corporation or its successors or any other governmental
agency.”

 

  4 The Loan Agreement shall be amended by deleting the following text appearing
as Section 6.6 thereof:

“6.6 Access to Collateral; Books and Records. At reasonable times, on three
(3) Business Day’s notice (provided no notice is required if an Event of Default
has occurred and is continuing), Bank, or its agents, shall have the right to
inspect the Collateral and the right to audit and copy Borrower’s Books. Such
inspections or audits shall be conducted no more often than twice in each
12-month period unless an Event of Default has occurred and is continuing. The
foregoing inspections and audits shall be at Borrower’s expense, and the charge
therefor shall be $850 per person per day (or such higher amount as shall
represent Bank’s then-current standard charge for the same), plus reasonable
out-of-pocket expenses. In the event Borrower and Bank schedule an audit more
than ten (10) days in advance, and Borrower cancels or seeks to reschedule the
audit with less than ten (10) days written notice to Bank, then (without
limiting any of Bank’s rights or remedies), Borrower shall pay Bank a fee of
$1,000 plus any out-of-pocket expenses incurred by Bank to compensate Bank for
the anticipated costs and expenses of the cancellation or rescheduling.”

 

2



--------------------------------------------------------------------------------

and inserting in lieu thereof the following:

“6.6 Access to Collateral; Books and Records. At reasonable times, on three
(3) Business Days’ notice (provided no notice is required if an Event of Default
has occurred and is continuing), Bank, or its agents, shall have the right to
inspect the Collateral and the right to audit and copy Borrower’s Books. Such
inspections or audits shall be conducted no more often than twice in each
12-month period unless an Event of Default has occurred and is continuing;
provided that from and after the Eighth Loan Modification Effective Date, so
long as no Event of Default has occurred and is continuing, such inspections and
audits shall not be conducted until the earlier of (i) the first date on which
there are outstanding Advances under the Revolving Line, or (ii) the date on
which Borrower fails to maintain unrestricted cash and Cash Equivalents at Bank
in an amount equal to or greater that Twenty Million Dollars ($20,000,000). The
foregoing inspections and audits shall be at Borrower’s expense, and the charge
therefor shall be $850 per person per day (or such higher amount as shall
represent Bank’s then-current standard charge for the same), plus reasonable
out-of-pocket expenses. In the event Borrower and Bank schedule an audit more
than ten (10) days in advance, and Borrower cancels or seeks to reschedule the
audit with less than ten (10) days written notice to Bank, then (without
limiting any of Bank’s rights or remedies), Borrower shall pay Bank a fee of
$1,000 plus any out-of-pocket expenses incurred by Bank to compensate Bank for
the anticipated costs and expenses of the cancellation or rescheduling.”

 

  5 The Loan Agreement shall be amended by deleting the following text appearing
as Section 6.9(d) thereof:

“(d) Minimum EBITDA. For any monthly period commencing March 1, 2014 through and
including December 31, 2014 in which Borrower fails to maintain unrestricted
cash and Cash Equivalents at Bank in an amount equal to or greater than Twenty
Million Dollars ($20,000,000) for each day in such monthly period, Borrower
shall achieve, measured as of the end of each month, for the trailing six-month
period ending as of the end of such month, EBITDA no worse than negative Seven
Million Dollars ($7,000,000). Financial covenant levels for the fiscal year
commencing January 1, 2015 shall be mutually determined by Borrower and Bank
based on the Borrower’s annual forecast for such fiscal year.”

and inserting in lieu thereof the following:

“(d) Minimum EBITDA. For any monthly period commencing January 1, 2015 through
and including December 31, 2015 in which Borrower fails to maintain unrestricted
cash and Cash Equivalents at Bank in an amount equal to or greater than Twenty
Million Dollars ($20,000,000) for each day in such monthly period, Borrower
shall achieve, measured as of the end of each month, for the trailing six-month
period ending as of the end of such month, EBITDA no worse than negative Ten
Million Dollars ($10,000,000). Financial covenant levels for the fiscal year
commencing January 1, 2016 and thereafter shall be mutually determined by
Borrower and Bank based on the Borrower’s annual forecast for each such fiscal
year.”

 

  6 The Loan Agreement shall be amended by deleting the following text appearing
as Section 7.1 thereof:

“Dispositions. Convey, sell, lease, transfer, assign, or otherwise dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for Transfers (a) of Inventory
(including generators/capital equipment pursuant to leases by Borrower as
lessor) in the ordinary course of business, provided that Borrower shall not
lease (as lessor) more than One Hundred Thousand Dollars

 

3



--------------------------------------------------------------------------------

($100,000) book value of Inventory (including generators/capital equipment) per
fiscal year and shall not lease any Inventory (including generators/capital
equipment that is leased by Borrower as lessor) which is subject to a Lien other
than that of Bank or is leased by Borrower as lessee; (b) of worn-out or
obsolete Equipment or Intellectual Property that is no longer useful or
economically practicable to maintain, provided in each case that no Event of
Default has occurred and is continuing; and (c) consisting of Permitted Liens
and Permitted Investments.”

and inserting in lieu thereof the following:

“Dispositions. Convey, sell, lease, transfer, assign, or otherwise dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for Transfers (a) of Inventory
(including generators/capital equipment pursuant to leases by Borrower as
lessor) in the ordinary course of business, provided that Borrower shall not
lease (as lessor) more than One Million Dollars ($1,000,000) book value of
Inventory (including generators/capital equipment) per fiscal year and shall not
lease any Inventory (including generators/capital equipment that is leased by
Borrower as lessor) which is subject to a Lien other than that of Bank or is
leased by Borrower as lessee; (b) of worn-out or obsolete Equipment or
Intellectual Property that is no longer useful or economically practicable to
maintain, provided in each case that no Event of Default has occurred and is
continuing; and (c) consisting of Permitted Liens and Permitted Investments.”

 

  7 The Loan Agreement shall be amended by deleting the following text appearing
in Section 7.2 thereof:

“Borrower shall not deliver to any bailee any portion of the Collateral, except
that Borrower may deliver (x) Inventory to a bailee for sterilization in an
aggregate amount outstanding at any one time for such bailee not exceeding Five
Hundred Thousand Dollars ($500,000) (gross book value), (y) molds to bailees who
use the molds to fabricate Inventory for Borrower in an aggregate amount
outstanding at any one time for all such bailees not exceeding Two Hundred Fifty
Thousand Dollars ($250,000) (gross book value), and (z) other Inventory or
Equipment to bailees in an aggregate amount outstanding at any one time for all
such bailees not exceeding Three Hundred Fifty Thousand Dollars ($350,000)
(gross book value). If Borrower intends to deliver any portion of the Collateral
to a bailee in an amount in excess of what is allowed pursuant to the foregoing
sentence, Borrower will first receive the written consent of Bank, and such
bailee shall execute and deliver a bailee agreement in form and substance
reasonably satisfactory to Bank. Borrower may maintain small amounts of “trunk
stock” with Borrower’s sales representatives and may maintain with any customer
of Borrower (y) up to One Hundred Fifty Thousand Dollars ($150,000) (valued at
Borrower’s then current standard cost) per customer, at any one time, of
Borrower’s generators/capital equipment and (z) up to Fifty Thousand Dollars
($50,000) (valued at Borrower’s then current standard cost) per customer, at any
one time, of Borrower’s disposable products on consignment to such customer.”

and inserting in lieu thereof the following:

“Borrower shall not deliver to any bailee any portion of the Collateral, except
that Borrower may deliver (x) Inventory to a bailee for sterilization in an
aggregate amount outstanding at any one time for such bailee not exceeding One
Million Dollars ($1,000,000) (gross book value), (y) molds to bailees who use
the molds to fabricate Inventory for Borrower in an aggregate amount outstanding
at any one time for all such bailees not exceeding One Million Dollars
($1,000,000) (gross book value), and (z) other Inventory or Equipment to bailees
in an aggregate amount outstanding at any one time for all such bailees not
exceeding Five Hundred Thousand Dollars ($500,000) (gross book

 

4



--------------------------------------------------------------------------------

value). If Borrower intends to deliver any portion of the Collateral to a bailee
in an amount in excess of what is allowed pursuant to the foregoing sentence,
Borrower will first receive the written consent of Bank, and such bailee shall
execute and deliver a bailee agreement in form and substance reasonably
satisfactory to Bank. Borrower may maintain small amounts of “trunk stock” with
Borrower’s sales representatives and may maintain with any customer of Borrower
(y) up to Two Hundred Fifty Thousand Dollars ($250,000) (valued at Borrower’s
then current standard cost) per customer, at any one time, of Borrower’s
generators/capital equipment and (z) up to One Hundred Thousand Dollars
($100,000) (valued at Borrower’s then current standard cost) per customer, at
any one time, of Borrower’s disposable products on consignment to such
customer.”

 

  8 The Loan Agreement shall be amended by deleting the following text appearing
as Section 12.1 thereof:

“12.1 Termination Prior to Maturity Date. This Agreement may be terminated prior
to the Revolving Line Maturity Date by Borrower, effective three (3) Business
Days after written notice of termination is given to Bank or if Bank’s
obligation to fund Credit Extensions terminates pursuant to the terms of
Section 2.1.1(c). Notwithstanding any such termination, Bank’s lien and security
interest in the Collateral shall continue until terminated in accordance with
this Section 12.1. If such termination is at Borrower’s election or at Bank’s
election due to the occurrence and continuance of an Event of Default or if any
of the Obligations become due and payable as a result of an Event of Default
(including without limitation becoming due and payable as a result of an
Insolvency Proceeding), Borrower shall pay to Bank, in addition to the payment
of any other expenses or fees then-owing, a termination fee in an amount equal
to one percent (1.00%) of the Revolving Line (i.e. One Hundred Fifty Thousand
Dollars ($150,000)); provided that no termination fee shall be charged if the
credit facility hereunder is replaced with a new facility from another division
of the Bank. Upon payment in full of the Obligations which are then due and
payable and at such time as Bank’s obligation to make Credit Extensions has
terminated, Bank shall release its liens and security interests in the
Collateral and all rights therein shall revert to Borrower.”

and inserting in lieu thereof the following:

“12.1 Termination Prior to Maturity Date. This Agreement may be terminated prior
to the Revolving Line Maturity Date by Borrower, effective three (3) Business
Days after written notice of termination is given to Bank or if Bank’s
obligation to fund Credit Extensions terminates pursuant to the terms of
Section 2.1.1(c). Notwithstanding any such termination, Bank’s lien and security
interest in the Collateral shall continue until terminated in accordance with
this Section 12.1. If such termination is at Borrower’s election or at Bank’s
election due to the occurrence and continuance of an Event of Default or if any
of the Obligations become due and payable as a result of an Event of Default
(including without limitation becoming due and payable as a result of an
Insolvency Proceeding), Borrower shall pay to Bank, in addition to the payment
of any other expenses or fees then-owing, a termination fee in an amount equal
to (i) One percent (1.00%) of the Revolving Line (i.e. One Hundred Fifty
Thousand Dollars ($150,000)) if termination occurs after Eighth Loan
Modification Effective Date but on or before the first anniversary of the Eighth
Loan Modification Effective Date; (ii) three-quarters of one percent (0.75%) of
the Revolving Line (i.e. One Hundred Twelve Thousand Five Hundred Dollars
($112,500) if termination occurs after the first anniversary of the Eighth Loan
Modification Effective Date but on or before the second anniversary of the
Eighth Loan Modification Effective Date; and (iii) one-half of one percent
(0.50%) of the Revolving Line (i.e. Seventy Five Thousand dollars ($75,000)) if
terminations occurs after the second anniversary of the Eighth Loan Modification
Effective Date but prior to the third anniversary of the Eighth Loan
Modification Effective Date; provided that no termination fee shall be charged
if the credit facility

 

5



--------------------------------------------------------------------------------

hereunder is replaced with a new facility from another division of the Bank.
Upon payment in full of the Obligations which are then due and payable and at
such time as Bank’s obligation to make Credit Extensions has terminated, Bank
shall release its liens and security interests in the Collateral and all rights
therein shall revert to Borrower.”

 

  9 The Loan Agreement shall be amended by deleting the following text appearing
as clause (f) of the definition of “Permitted Indebtedness” in Section 13.1 of
the Loan Agreement.

“(f) Indebtedness secured by Liens permitted under clauses (a) and (c) of the
definition of “Permitted Liens” hereunder;”

and inserting in lieu thereof the following:

“(f) Indebtedness secured by Liens permitted under clauses (a) and (c) of the
definition of “Permitted Liens” hereunder and Indebtedness under the Corporate
HQ Lease and the Mason Incentive Loan Agreement;”

 

  10 The Loan Agreement shall be amended by deleting the following text
appearing as clause (c) of the definition of “Permitted Liens” in Section 13.1
of the Loan Agreement.

“(c) purchase money Liens or capital leases (for which Borrower is the lessee)
(i) on Equipment acquired or held by Borrower incurred for financing the
acquisition of the Equipment securing no more than Five Hundred Thousand Dollars
($500,000) in the aggregate amount outstanding, or (ii) existing on Equipment
when acquired, if the Lien is confined to the property and improvements and the
proceeds of the Equipment;”

and inserting in lieu thereof the following:

“(c) (i) purchase money Liens or capital leases (for which Borrower is the
lessee) (A) on Equipment acquired or held by Borrower incurred for financing the
acquisition of the Equipment securing no more than Five Hundred Thousand Dollars
($500,000) in the aggregate amount outstanding or (B) existing on Equipment when
acquired, if the Lien is confined to the property and improvements and the
proceeds of the Equipment or (ii) the interest of the landlord under the
Corporate HQ Lease;”

 

  11 The Loan Agreement shall be amended by deleting the following definition
appearing in Section 13.1 thereof:

“Revolving Line Maturity Date” is April 30, 2016.

and inserting in lieu thereof the following:

“Revolving Line Maturity Date” is April 30, 2018.

 

  12 The Loan Agreement shall be amended by inserting the following new
definitions in Section 13.1 thereof, in the applicable alphabetical order:

“Corporate HQ Lease” means the Lease Agreement dated as of August 20, 2014
between LM-VP ATRICURE, LLC and AtriCure relating to the real property located
at 7555 Innovation Way, Mason, Ohio 45040, as amended, supplemented and modified
from time to time.

“Mason Incentive Loan Agreement” means collectively the Loan Agreement dated as
of March 1, 2015 between the Mason Port Authority and AtriCure, any note issued
by AtriCure in connection therewith and the other documents executed in
connection therewith, in each case, as amended, supplemented and modified from
time to time.

 

6



--------------------------------------------------------------------------------

“Eighth Loan Modification Effective Date” is March     , 2015.

 

  13 The Loan Agreement shall be amended by deleting Exhibit B attached thereto
and inserting Exhibit A attached hereto in lieu thereof.

4. CONDITIONS PRECEDENT. As a condition precedent to the effectiveness of this
Loan Modification Agreement and the Bank’s obligation to make further Advances
under the Revolving Line, the Bank shall have received the following documents
prior to or concurrently with this Loan Modification Agreement, each in form and
substance satisfactory to the Bank:

 

  A. this Loan Modification Agreement duly executed on behalf of each Borrower
and signed by way of acknowledgement by Guarantor;

 

  B. Bank shall have received copies, certified by a duly authorized officer of
each Borrower, to be true and complete as of the date hereof, of each of (i) the
governing documents of each Borrower as in effect on the date hereof, (ii) the
resolutions of each Borrower authorizing the execution and delivery of this Loan
Modification Agreement, the other documents executed in connection herewith and
each Borrower’s performance of all of the transactions contemplated hereby, and
(iii) an incumbency certificate giving the name and bearing a specimen signature
of each individual who shall be so authorized on behalf of each Borrower;

 

  C. a good standing certificate of each Borrower, certified by the Secretary of
State of the state of incorporation of each respective Borrower, together with a
certificate of foreign qualification from the Secretary of State (or comparable
governmental entity) of each state in which each Borrower is qualified to
transact business as a foreign entity, if any, in each case dated as of a date
no earlier than thirty (30) days prior to the date hereof;

 

  D. certified copies, dated as of a recent date, of financing statement and
other lien searches of each Borrower, as Bank may request and which shall be
obtained by Bank, accompanied by written evidence (including any UCC termination
statements) that the Liens revealed in any such searches will be terminated
prior to or in connection with the Loan Modification Agreement;

 

  E. updated evidence satisfactory to Bank that the insurance policies required
for Borrower are in full force and effect, together with appropriate evidence
showing lender loss payable and/or additional insured clauses or endorsements in
favor of Bank; and

 

  F. such other documents as Bank may reasonably request.

5. FEES. Borrower shall pay to Bank an anniversary fee equal to (i) on or before
April 30, 2015, Fifty Thousand Dollars ($50,000); (ii) on or before April 30,
2016, Fifty Thousand Dollars ($50,000); and (iii) on or before April 30, 2017,
Fifty Thousand Dollars ($50,000). Borrower shall also reimburse Bank for all
reasonable legal fees and expenses incurred in connection with this amendment to
the Existing Loan Documents.

6. AUTHORIZATION TO FILE. Borrower hereby authorizes Bank to file UCC financing
statements without notice to Borrower, with all appropriate jurisdictions, as
Bank deems appropriate, in order to further perfect or protect Bank’s interest
in the Collateral, including a notice that any disposition of the Collateral, by
either the Borrower or any other Person, shall be deemed to violate the rights
of the Bank under the Code.

7. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

 

7



--------------------------------------------------------------------------------

8. RATIFICATION OF LOAN DOCUMENTS. Other than as expressly altered by this Loan
Modification Agreement, Borrower hereby ratifies, confirms, and reaffirms all
terms and conditions of the Loan Documents and all security or other collateral
granted to the Bank, and confirms that the indebtedness secured thereby
includes, without limitation, the Obligations.

9. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

10. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.

11. RIGHT OF SET-OFF. In consideration of Bank’s agreement to enter into this
Loan Modification Agreement, Borrower hereby reaffirms and hereby grants to
Bank, a lien, security interest and right of set off as security for all
Obligations to Bank, whether now existing or hereafter arising upon and against
all deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of Bank or any entity under the
control of Silicon Valley Bank (including a Bank subsidiary) or in transit to
any of them. At any time after the occurrence and during the continuance of an
Event of Default, without demand or notice, Bank may set off the same or any
part thereof and apply the same to any liability or obligation of Borrower even
though unmatured and regardless of the adequacy of any other collateral securing
the loan. ANY AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES
WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO
EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER
PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

12. CONFIDENTIALITY. Without limiting Section 12.10 of the Loan Agreement (which
is and shall remain in full force and effect), Bank may use confidential
information for the development of databases, reporting purposes, and market
analysis, so long as such confidential information is aggregated and anonymized
prior to distribution unless otherwise expressly permitted by Borrower. The
provisions of the immediately preceding sentence shall survive the termination
of the Loan Agreement.

13. JURISDICTION/VENUE. California law governs the Loan Documents, including,
without limitation, this Loan Modification Agreement without regard to
principles of conflicts of law. Borrower and Bank each submit to the exclusive
jurisdiction of the State and Federal courts in Santa Clara County, California;
provided, however, that nothing in this Agreement shall be deemed to operate to
preclude Bank from bringing suit or taking other legal action in any other
jurisdiction to realize on the Collateral or any other security for the
Obligations, or to enforce a judgment or other court order in favor of Bank.
Borrower expressly submits and consents in advance to such jurisdiction in any
action or suit commenced in any such court, and Borrower hereby waives any
objection that it may have based upon lack of personal jurisdiction, improper
venue, or forum non conveniens and hereby consents to the granting of such legal
or equitable relief as is deemed appropriate by such court. Borrower hereby
waives personal service of the summons, complaints, and other process issued in
such action or suit and agrees that service of such summons, complaints, and
other process may be made by registered or certified mail addressed to Borrower
at the address set forth in, or subsequently provided by Borrower in accordance
with, Section 10 of the Loan Agreement and that service so made shall be deemed
completed upon the earlier to occur of Borrower’s actual receipt thereof or
three (3) days after deposit in the U.S. mails, proper postage prepaid.

 

8



--------------------------------------------------------------------------------

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS LOAN MODIFICATION AGREEMENT, THE LOAN AGREEMENT, THE LOAN
DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF
DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES
TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS
COUNSEL.

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and orders applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to California Code of Civil Procedure § 644(a). Nothing in this
paragraph shall limit the right of any party at any time to exercise self-help
remedies, foreclose against collateral, or obtain provisional remedies. The
private judge shall also determine all issues relating to the applicability,
interpretation, and enforceability of this paragraph.

14. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by each Borrower and Bank.

[The remainder of this page is intentionally left blank]

 

9



--------------------------------------------------------------------------------

This Loan Modification Agreement is executed as of the Eighth Loan Modification
Effective Date.

 

BORROWER:

BANK:

ATRICURE, INC. SILICON VALLEY BANK By:

/s/ M. Andrew Wade

By:

/s/ Tom Hertzberg

Name: M. Andrew Wade Name:

Tom Hertzberg

Title: Chief Financial Officer Title:

Vice President

ATRICURE, LLC By:

/s/ M. Andrew Wade

Name: M. Andrew Wade Title: Chief Financial Officer ENDOSCOPIC TECHNOLOGIES, LLC
By:

/s/ M. Andrew Wade

Name: M. Andrew Wade Title: Chief Financial Officer

The undersigned, M. Andrew Wade, Director of ATRICURE EUROPE, B.V., a company
organized under the laws of The Netherlands and a wholly owned Subsidiary of
Borrower, ratifies, confirms and reaffirms, all and singular, the terms and
conditions of (i) a certain Unconditional Guaranty dated as of September 26,
2012 (the “Guaranty”) and (ii) a certain Guarantor Security Agreement, dated as
of September 26, 2012 (the “Guarantor Security Agreement”), and acknowledges,
confirms and agrees that the Guaranty and the Guarantor Security Agreement shall
remain in full force and effect and shall in no way be limited by the execution
of this Loan Modification Agreement, or any other documents, instruments and/or
agreements executed and/or delivered in connection herewith.

 

ATRICURE EUROPE, B.V. By

/s/ M. Andrew Wade

Name: M. Andrew Wade Title: Director

 

10



--------------------------------------------------------------------------------

Exhibit A to Eighth Loan Modification Agreement

EXHIBIT B

COMPLIANCE CERTIFICATE

 

TO:    SILICON VALLEY BANK    Date:                     FROM:    ATRICURE, INC.
      ATRICURE, LLC       ENDOSCOPIC TECHNOLOGIES, LLC   

The undersigned authorized officer of Atricure, Inc. (“Borrower”) certifies for
itself and each other Borrower that under the terms and conditions of the
Amended and Restated Loan and Security Agreement between Borrower and Bank (as
amended, the “Agreement”):

(1) Borrower is in complete compliance for the period ending
                     with all required covenants except as noted below;
(2) there are no Events of Default; (3) all representations and warranties in
the Agreement are true and correct in all material respects on this date except
as noted below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement;
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank.

Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered. Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

  

Complies

Transaction Reports    Non-Streamline: Weekly; Streamline: monthly within 15
days; quarterly within 30 days if no outstanding Advances    Yes  No Monthly
payable & receivable items, check registers, general ledger, & reconciliations
   Monthly within 15 days or quarterly within 30 days if no outstanding Advances
   Yes  No Borrower financial statements with Compliance Certificate    Monthly
within 30 days or quarterly within 30 days if no outstanding Advances    Yes  No
Annual financial statement (CPA Audited)    FYE within 120 days    Yes  No
Annual budgets and projections    30 days after FYE    Yes  No

 

11



--------------------------------------------------------------------------------

Financial Covenants

   Required      Actual      Complies

Maintain as indicated

        

Minimum Liquidity Ratio (when required; monthly – quarterly if no outstanding
Advances)

     2.00:1.00                 :1.00       Yes  No

Minimum Fixed Charge Coverage Ratio (when required)

     1.50:1.00                 :1.00       Yes  No

Minimum EBITDA (no worse than) (when required)

   ($ 10,000,000 )     $                    Yes  No

 

* See Loan Agreement

 

Performance Pricing/Streamline Period

Streamline Requirement Met?    See Loan Agreement    Yes  No

             Yes, interest rate on Advances equal to the Prime Rate

             No, interest rate on Advances equal to the Prime Rate plus one and
one-quarter percent (1.25%)

Borrower is party to, or bound by, the following material Restricted Licenses
that were not previously noted in the Perfection Certificate or a prior
Compliance Certificate:

 

 

  .

Borrower intends to register the following copyrights or mask works with the
United States Copyright Office that were not previously noted in a prior
Compliance Certificate:

 

 

  .

Borrower has (i) obtained the following Patents, registered Trademarks,
registered Copyrights, registered mask work, or any pending application for any
of the foregoing, whether as owner, licensee or otherwise, and (ii) applied for
the following Patents and the registration of the following Trademarks; in each
case, that were not previously noted in the Perfection Certificate or a prior
Compliance Certificate (to be reported on as part of the Compliance Certificate
due following the last month of each fiscal quarter):

 

 

  .

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

 

 

12



--------------------------------------------------------------------------------

ATRICURE, INC. ATRICURE, LLC ENDOSCOPIC TECHNOLOGIES, LLC By:

 

Name:

 

Title:

 

BANK USE ONLY Received by:

 

AUTHORIZED SIGNER

Date:

 

Verified:

 

AUTHORIZED SIGNER Date:

 

Compliance Status: Yes No

 

 

13



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

Dated:                     

 

I. Minimum Liquidity Ratio (Section 6.9(a))

Required: Maintain a minimum Liquidity Ratio of at least 2.00 to 1.00 at all
times, it being understood that Quarter-end Advances shall be excluded from the
foregoing calculation; provided, that for any quarterly period in which there
are no outstanding Advances under the Revolving Line at any time during such
quarter, the Liquidity Ratio financial covenant hereunder shall only be tested
as of the last day of such quarter; provided, further, that the foregoing
Liquidity Ratio covenant will no longer be tested for any period commencing on
the date that Borrower provides Bank evidence satisfactory to Bank, in its
reasonable discretion, that Borrower has achieved a Fixed Charge Coverage Ratio,
measured on a trailing twelve month basis, as of the last day of each of the
immediately preceding four consecutive fiscal quarters of greater than 1.50:1.00
(the “FCCR Triggering Event”).

Actual:

 

A.

Borrower’s unrestricted cash (and Cash Equivalents) held with Bank and its
Affiliates

$                

B.

Borrower’s Eligible Accounts and Eligible Foreign Accounts

$     

C.

Line A plus line B

$     

D.

All outstanding liabilities and obligations of Borrower owed to Bank, including,
without limitation or duplication, the face amount of any outstanding Letters of
Credit (including drawn but unreimbursed Letters of Credit but excluding the
undrawn portion of the Revolving Line and excluding any Quarter-End Advances)
(for purposes of clarity, the parties acknowledge that Borrower’s cash or Cash
Equivalents shall not be considered to be restricted by reason of the fact that
they are subject to Bank’s Lien)

$     

E.

Liquidity Ratio (line C divided by line D)

          :1.00   

Is line E greater than or equal to 2.00:1.00?

 

             No, not in compliance              Yes, in compliance

 

14



--------------------------------------------------------------------------------

II. Minimum Fixed Charge Coverage Ratio (Section 6.9(c))

Required: Achieve, measured on a trailing twelve month basis, as of the last day
of each monthly period, a Fixed Charge Coverage Ratio of not less than
1.50:1.00; provided, however, that until the occurrence of the FCCR Triggering
Event described in Section 6.9(a) above, the Fixed Charge Coverage Ratio shall
be measured solely to determine whether the FCCR Triggering Event has occurred
and shall not be deemed a covenant; provided further, that upon the occurrence
of the FCCR Triggering Event, the Liquidity Ratio covenant contained in
Section 6.9(a) shall no longer be tested and achievement of the Fixed Charge
Coverage Ratio of not less than 1.50:1.00 (tested monthly, on a trailing twelve
month basis as of the last day of each monthly period), shall thereafter be
required.

Actual:

 

A.

EBITDA (as defined in the Loan Agreement)

$                

B.

Cash income taxes paid

$     

C.

Unfinanced Capital Expenditures

$     

D.

Line A minus line B minus line C

$     

E.

Current portion of long term debt, other than DOJ Obligations to the extent
included in the calculation of the current portion of long term debt

$     

F.

Interest Expense, other than Interest Expense on the DOJ Obligations, to the
extent included in the calculation of Interest Expense

$     

G

Line E plus line F

$     

H.

Fixed Charge Coverage Ratio (line D divided by line G)

          :1.00   

Is line H greater than or equal to 1.50:1.00?

 

             No, not in compliance              Yes, in compliance

 

15



--------------------------------------------------------------------------------

III. Minimum EBITDA (Section 6.9(d))

Required: For any monthly period commencing January 1, 2015 through and
including December 31, 2015 in which Borrower fails to maintain unrestricted
cash and Cash Equivalents at Bank in an amount equal to or greater than Twenty
Million Dollars ($20,000,000) for each day in such monthly period, Borrower
shall achieve, measured as of the end of each month, for the trailing six-month
period ending as of the end of such month, EBITDA no worse than negative Ten
Million Dollars ($10,000,000). Financial covenant levels for the fiscal year
commencing January 1, 2016 and thereafter shall be mutually determined by
Borrower and Bank based on the Borrower’s annual forecast for each such fiscal
year.

Actual:

 

A.

EBITDA (as defined in the Loan Agreement)

$                

If unrestricted cash and Cash Equivalents at Bank was less than Twenty Million
Dollars ($20,000,000) on any day during the calendar month, is line A no worse
than ($10,000,000)?

 

             No, not in compliance              Yes, in compliance

 

16